COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Quincy Deshan Butler v. Bank of America

Appellate case number:    01-19-00172-CV

Trial court case number: 2018-40373

Trial court:              55th District Court of Harris County

Date motion filed:        February 4, 2020

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is granted. We withdraw our January 16, 2020
opinion and judgment and reinstate this case on the Court’s active docket.
       The clerk’s record was filed on June 27, 2019. On April 26, 2019, the court reporter
informed this Court that no reporter’s record was taken. Appellant filed his brief on July 22, 2019.
Appellee has not filed a brief. Accordingly, this case is now at issue and ready to be set for
submission.


Judge’s signature: ___/s/ Sherry Radack_____
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Landau and Hightower.


Date: ___April 14, 2020_____